Filed 2/25/16 P. v. Clark CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




THE PEOPLE,                                                                                  C078012

                   Plaintiff and Respondent,                                   (Super. Ct. No. 13-CR-21299)

         v.

QUINTERRIOUS RUSSELL CLARK,

                   Defendant and Appellant.




         Appointed counsel for defendant Quinterrious Russell Clark has asked this court
to review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Having reviewed the record, we
affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)


                                                             1
       In May 2013, defendant was an inmate at Mule Creek State Prison. Correctional
Officers Andrew Purcell and Frank Custino worked the 2:00 p.m. to 10:00 p.m. shift in
building 9 of the prison.
       Shortly after beginning his shift on May 23, 2013, Officer Purcell noticed two
inmate clerks in the “sally port” which controls entry into building 9. Defendant, who
was not housed in building 9, was also in the “sally port.” When Officer Purcell
approached, defendant said in a very agitated and angry tone that he needed to speak to
his counselor. Officer Purcell explained that defendant did not belong in building 9 and
would need to obtain either a pass or permission from the control booth officer in order to
see his counselor. Defendant left.
       At 2:15 p.m., defendant returned and attempted to enter building 9. Defendant
said, again in a very angry and agitated manner, “I’m going to see my fucking
counselor . . . . I’m going to see him right now.” Officer Purcell said, “Hey, you don’t –
I just told you the proper procedure how to see your counselor, and you’re sneaking back
in.” Concerned for the safety of the counselor and the other inmates, Officer Purcell
instructed defendant to “get on the wall” (put his hands on the wall) so Officer Purcell
could do a patdown search. Defendant initially complied by facing the wall. However,
as Officer Purcell began to patdown his upper torso, defendant turned around, spun
Officer Purcell around, and pushed Officer Purcell into the “sally port.” Officer Purcell
used his body weight to force defendant to the floor and sounded the alarm as he tried to
handcuff defendant, telling him, “I got to put handcuffs on you. Comply, comply. Do
what I tell you. I’m going to put handcuffs on you.” Defendant resisted by squirming
back and forth and keeping his arms apart.
       Officer Custino attempted to assist in handcuffing defendant, to no avail.
Counselor Steve Winkler arrived and also attempted to assist, without success.
Meanwhile, the control booth officer instructed all other inmates to get down.



                                             2
       Correctional Officer Richard Collins came to building 9 from the yard when he
heard the alarm go off and found defendant resisting Officer Purcell’s attempts to
handcuff him and kicking Officer Purcell in the back. Officer Collins struck defendant in
the ankle with a baton and instructed him to stop resisting and comply. Defendant
repositioned his lower body and deliberately kicked Officer Collins twice in the right
knee. After each kick, Officer Collins struck defendant in the leg with the baton. Officer
Purcell was eventually able to place the handcuffs on defendant. Another officer arrived
and secured defendant’s legs with leg irons.
       Defendant was charged by second amended information with battery on a
correctional officer (Pen. Code, § 4501.5)1 and resisting an executive officer (§ 69), both
felonies. The information also alleged defendant had a prior strike conviction (§§ 667,
subds. (b)-(j), 1170.12) and five prior prison terms (§ 667.5, subd. (b)).
       Following trial, a jury found defendant guilty as charged. In a bifurcated
proceeding, the trial court found the prior strike and prior prison term allegations true.
       Prior to sentencing, defense counsel declared doubt as to defendant’s mental
competency. The trial court suspended criminal proceedings and ordered an evaluation
pursuant to section 1368.
       After later finding defendant competent and reinstituting criminal proceedings, the
trial court heard and denied defendant’s Marsden, Faretta, and Romero motions,2 denied
probation, and sentenced defendant to an aggregate term of 14 years four months in state
prison, comprised of the upper term of four years, doubled for the prior strike, plus eight
months, doubled for the prior strike, and five consecutive one-year terms for each of the




1      Undesignated statutory references are to the Penal Code.
2      People v. Marsden (1970) 2 Cal. 3d 118; Faretta v. California (1975) 422 U.S. 806
[45 L. Ed. 2d 562]; and People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.

                                               3
prior prison enhancements.3 Because defendant was a Mule Creek State Prison inmate at
the time of his current crimes, the court found he was not entitled to any presentence
custody credit. The court imposed a $300 restitution fine (§ 1202.4, subd. (b)), a $300
parole revocation restitution fine (§ 1202.45) stayed pending successful completion of
parole, an $80 court security fee (§ 1465.8), and a $60 criminal assessment fee (Gov.
Code, § 70373).
       Defendant filed a timely notice of appeal.
                                      DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal. 3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record pursuant to Wende, we find no arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                        NICHOLSON             , Acting P. J.

We concur:


      HULL                  , J.

      BUTZ                  , J.



3     The trial court granted the People’s motion to dismiss pending case
No. 13-CR-21298 in the interest of justice. That case is not part of this appeal.

                                             4